127 Ga. App. 504 (1972)
194 S.E.2d 268
DALTON
v.
THE STATE.
47499.
Court of Appeals of Georgia.
Submitted September 12, 1972.
Decided October 3, 1972.
Rehearing Denied November 3, 1972.
Guy B. Scott, Jr., for appellant.
Ken Stula, Solicitor, for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction for driving under the influence of intoxicating liquors and driving without a license.
1. Defendant contends the court erred in charging the substance of Code Ann. § 68-1625.1 (a) (implied consent to chemical tests for alcoholic content) as the subject was irrelevant to any issue before the jury. While we agree that the issue of consent was not a part of this case, we cannot see that the charge was harmful or prejudicial to the defendant or misled the jury in solving the real issues. Griffin Grocery Co. v. Reeves, 127 Ga. 669 (56 S.E. 751); Spalding Lumber Co. v. Hemphill, 77 Ga. App. 1 (47 SE2d 514).
2. The presumption exists that the judge discharged all his duties, including the swearing of the jury. If in fact this was not done, the appellant's remedy was to have the record corrected by following the provisions of Code Ann. § 6-805 (f).
3. Defendant's other enumerations of error are without merit.
Judgment affirmed. Pannell and Quillian, JJ., concur.